Citation Nr: 0100596	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if her 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a VA Form 646 dated in October 2000, the veteran's 
representative contended that VA neglected to obtain 
treatment reports from the Vet Center, and that the veteran 
had not been afforded the opportunity to be examined by a VA 
compensation examiner to determine the true diagnosis and 
severity of her current condition.  

With respect to the completeness of the record as to VA 
treatment, the record shows that the RO made diligent 
attempts to obtain the records of the Vet Center, to include 
three attempts to obtain the records from May 1997 to October 
1997.  Other VA records from that period have been obtained 
that refer to such treatment.  In light of the recent 
legislative change, however, it appears to the Board that a 
further explanation must be provided in the claims file from 
the Vet Center to satisfy the requirement that the record 
demonstrate that "it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile."  

Also, during the pendency of the veteran's appeal, VA amended 
38 C.F.R. § 3.304(f), which deals with service connection 
claims for PTSD, to implement changes as set forth in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See 64 Fed. Reg. 32807-
32808 (1999) (effective March 7, 1997); 38 C.F.R. § 3.304(f) 
(2000).  The RO should be cognizant of any pertinent changes 
when readjudicating the veteran's claim.  For example, the 
Board notes that in its February 1998 adjudication of the 
veteran's claim, the RO indicated that a "clear diagnosis" 
of PTSD was required to support her claim.  This requirement 
has since been removed from 38 C.F.R. § 3.304(f) (though the 
RO had no way of knowing the requirement would be removed 
from the regulation, and this would appear to be harmless 
error in the present case, since there are multiple clear 
diagnoses of PTSD of record).

Finally, the veteran is advised that a claim for service 
connection for PTSD based on non-combat stressors requires 
corroboration of the stressor other than her own statements 
or physicians' after-the-fact opinions that the stressors 
occurred.  If the claimed stressor is not combat related, the 
veteran's lay testimony regarding her inservice stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996);  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Court of Appeals for Veterans 
Claims has held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical "nexus" evidence indicating that the 
veteran has PTSD due to an otherwise uncorroborated inservice 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996);  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The RO provided the veteran written notice in October 1997 
that she must provide specific information concerning events 
alleged as "stressors" in service.  No response was 
received from the claimant.  An October 1997 medical report 
appears to contain reference to an event or events in service 
that could be deemed to fall in the category of personal or 
sexual assault.  The recorded history indicated the claimant 
stated she was pressed to have sex by sergeants in the army 
who threatened to harm her career if she did not agree to 
have sex.  She reportedly indicated that she "[f]inally 
succumbed" to their threats.  The Board notes that the 
veteran has not been provided with the special type of 
request for information in cases involving claims of PTSD due 
to personal assault.  

In a March 1999 deferred rating decision, a rating official 
noted the lack of response and indicated that the statement 
of the case should be annotated to remind the claimant that 
the RO needed details of her alleged "stressor" events.  
While the statement of the case duly noted her failure to 
respond, it did not expressly remind her that the RO needed 
details.  Subsequently, the RO requested and obtained service 
administrative records.  

At a hearing, the claimant appeared to testify that there was 
no actual sexual or personal assault, but rather sexual 
harassment.  She stated that sergeants requested to have sex 
with her, but she rejected them and moved off base.  She 
reported she was afraid, but her job performance remained 
satisfactory.  

In a thoughtful decision, the hearing officer, after 
receiving the personal testimony of the claimant and 
reviewing the available service records, concluded that there 
was no verification of the claimed stressor events.   

The Board must emphasize to the claimant that verification of 
the alleged stressor events is not simply desirable but 
mandatory.  Further, the Court has held that while the duty 
to assist is neither optional nor discretionary (See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  If the veteran fails to provide requested 
information vitally necessary to substantiate her claim, as 
in this case thus far with respect to alleged stressor 
events, there will be no "reasonable possibility" that 
other development actions could substantiate her claim.  In 
this regard, the Board would point out that the verification 
of the existence of one or more stressor events is an 
adjudicative determination, not a medical determination.  In 
the absence of verification of the alleged stressor events, 
there would be no basis to require a VA medical examination 
because neither a medical examination nor an opinion would be 
necessary to decide the claim.  

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to her 
claim.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder.  The records sought must include 
all records of treatment for psychiatric 
disability at the Vet Center, as referred 
to in VA Medical Center outpatient 
records of psychiatric treatment.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  In this context, the Vet Center 
must either provide the reported 
treatment records, or it must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  

3.  With respect to the question of 
whether a "stressor" event or events 
has been verified as is required to 
support the grant of service connection 
for PTSD based upon the existence of such 
an event in service, further action is 
required.  In this context, the Board 
acknowledges that a set of the veteran's 
service records have been obtained, and 
that the veteran has indicated that she 
did not seek treatment or consult others 
about the claimed sexual harassment 
during service.  The Board further 
acknowledges that the claimant has 
apparently most recently indicated that 
her theory of entitlement is that she has 
PTSD due to severe sexual harassment 
rather than due to physical or sexual 
assault.  The Board must point out that 
the veteran's recent position on its face 
is apparently different from the 
situation recorded in the medical history 
obtained in October 1997 and finds that 
this must be addressed.  

(a)  The RO must write to the veteran and 
request that she state clearly for the 
record as to whether or not she is 
claiming that she now has PTSD due in 
full or in part to personal or sexual 
assault in service.  

(b)  If the claimant states that her 
claim is in full or in part based upon 
personal or sexual assault, or she does 
not respond to the request, the RO should 
consult M21-1, Part III, Change 49 
(February 1996) par. 5.14c, "PTSD Claims 
Based on Personal Assault", and M21-1, 
Part VI, Change 65 (October 1998) par. 
11.38(b)(2) "Evidence of Personal 
Assault" regarding the need for 
additional development to corroborate the 
appellant's claim. 

(c)  If veteran indicates that her claim 
is not based in full or in part based 
upon personal or sexual assault in 
service, the RO should consider whether 
the alternative sources for verification 
of alleged stressor events based upon 
personal or sexual assault should also be 
employed in a claim based upon sexual 
harassment.  This type of evidence may 
include, for example, medical records 
from private physicians or caregivers who 
may have treated the appellant either 
immediately following the incident or 
sometime later;  reports from crisis 
intervention centers;  lay statements 
from family members, roommates, comrades 
or clergy;  or copies of personal diaries 
or journals.

4.  After the above development has been 
conducted, the RO should determine:

(a) Whether an alleged "stressor" event 
or events have been verified.  

(b)  If so, the RO should then determine 
whether the veteran's evidentiary 
assertions concerning her reaction to the 
event at the time and her subsequent 
symptomatology are credible.  In this 
context, the adjudicators must consider 
the guidelines set forth in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), 
where the Court held that credibility can 
be impeached generally by a showing of: 
'interest, bias, [or] inconsistent 
statements...'  For oral testimony, a 
hearing officer can consider: 'demeanor 
of the witness, the facial plausibility 
of the testimony, and the consistency of 
the witness testimony and affidavits.'  
For documentary evidence: 'A VA 
adjudicator may properly consider 
internal consistence, facial 
plausibility, and consistency with other 
evidence submitted on behalf of the 
veteran.'

(c)  If the RO makes favorable 
determinations as to both the 
verification of one or more alleged 
stressor events and as to crediblity, a 
VA compensation examination pertaining to 
the veteran's claim for service 
connection for PTSD is warranted under 
the Veterans Claims Assistance Act of 
2000 and the RO should schedule the 
veteran for such an examination.  The RO 
must specify to the examiner what event 
or events are deemed verified and request 
that the examiner express an opinion as 
to whether the event or events that have 
been verified are of the quality as to 
cause PTSD, and, if so, whether the 
remainder of the diagnostic criteria for 
PTSD related to service are present.   

For any such examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and the examiner should indicate 
whether the claims folder was reviewed.   
Additionally, the RO should inform the 
veteran that failure to report for the 
scheduled examinations may have adverse 
consequences in the adjudication of his 
claims.  38 C.F.R. § 3.655.

(d)  If an examination is completed, the 
RO should assure that it complies with 
these guidelines and if not the RO should 
take corrective action.  Stegall v. West, 
12 Vet. App. 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



